Citation Nr: 0410932	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUE

Whether a December 1997 rating decision, which denied service 
connection for chronic obstructive pulmonary disease (COPD) 
secondary to tobacco use, contains clear and unmistakable error 
(CUE).



WITNESSES AT HEARING ON APPEAL

Appellant and a friend, with the assistance of a VA Regional 
Office employee



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The appellant served on active duty from February to June 1961.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which found that no CUE had 
been committed in the December 1997 rating decision.  

The appellant testified before the undersigned Veterans Law Judge 
in August 2001.  A transcript of the hearing is of record.  The 
case was remanded by the Board in December 2001 for a Statement of 
the Case, which was issued in December 2001.  Thereafter, the 
appellant filed a timely Substantive Appeal.  The issue is now 
ready for appellate review.

On a procedural matter, the only issue before the Board is whether 
the December 1997 rating decision contained CUE.  Any evidence 
submitted subsequent to the December 1997 rating decision is not 
relevant to the issue and will not be considered.  If the 
appellant desires to file a claim based on new and material 
evidence, he should do so with specificity at the RO.


FINDINGS OF FACT

1.  By rating decision dated in December 1997, the RO denied 
entitlement to service connection for COPD, claimed as due to 
tobacco use during military service.  

2.  The appellant has failed to show outcome-determinative errors 
in the December 1997 rating decision.


CONCLUSION OF LAW

There was no CUE in the December 1997 rating decision that denied 
service connection for COPD.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000, the appellant filed a claim of CUE in the December 
1997 rating decision.  For the reasons set forth below, the Board 
concludes that he has failed to meet his burden to show that the 
RO committed CUE in the above-referenced rating decision and, as 
such, the claim is denied.

Absent appeal, a decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and binding 
on all VA field offices as to conclusions based on evidence on 
file at the time VA issues rating notification in accordance with 
38 U.S.C.A. §§ 5104, 7105(c); 38 C.F.R. § 20.1103.  Regulations 
define a finally adjudicated claim as an application formal or 
informal, which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of 1 year after the date of the notice of award or 
disallowance, or by denial on appellate review, whichever is the 
earlier.  38 C.F.R. § 3.160(d).  As an initial procedural matter, 
the Board finds that the December 1997 rating decision in question 
is final, absent CUE.  Although the appellant has vigorously 
asserted that he has continually pursued this claim since 
September 1997, the Board must disagree.  

Regulations in effect at the time mandate that an appeal consists 
of a timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) had been furnished, a timely 
Substantive Appeal.  38 C.F.R. § 20.200.  A substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  If an SOC addressed several 
issues, the appeal must either indicate that it is being perfected 
as to all issues or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202.  Additionally, a veteran may 
request an extension of the 60-day period for filing a Substantive 
Appeal for good cause.  The request for such an extension should 
be in writing and must be made prior to the expiration of the time 
limit for filing the Substantive Appeal.  38 C.F.R. §§ 20.202, 
20.303.

The evidence shows that the appellant filed a claim in August 1997 
for "severe lung problems from smoking, which started in military 
service."  He underwent a VA examination in September 1997.  The 
diagnosis was severe COPD.  The claim was denied by the contested 
rating decision dated in December 1997.  Notice was given by 
letter dated in January 1998.  There is no indication that the 
letter was undeliverable, nor has the appellant so claimed.  
Therefore, the Board concludes that the appellant received proper 
notice of the decision.  Further, he filed an NOD in February 
1998, and an SOC was issued several days later.  In this case, the 
latest date he had to file a Substantive Appeal in order to 
perfect his appeal was January 1999.

A review of the record discloses no evidence of a timely 
substantive appeal with respect to the issue of COPD, nor any 
correspondence from the appellant which could be reasonably 
construed as such, nor is there any evidence of a request for an 
extension of the time period for filing a substantive appeal.  
Specifically, there are only four pieces of paper in the claims 
file from the date of the February 1998 SOC until April 2000.  
First, the claims file includes an internal memorandum to the 
effect that the appellant requested a copy of outpatient treatment 
records and a letter should be sent advising him that he should 
contact the clinic directly for the information.  Second, a letter 
was, in fact, sent to the appellant dated in March 1998 indicating 
that he should contact the clinic directly for medical evidence.  
The final two pieces of evidence are documents showing that he was 
hospitalized in June 1999 for a cerebral infarct, and in September 
1999 for congestive heart failure/ascites/fluid retention.  

None of these documents can reasonably be construed as a 
substantive appeal.  Three of the documents are internal memoranda 
for the file and one was a letter to the appellant.  There is 
nothing in the claims file from the appellant until April 2000, 
when he filed a claim for nonservice-connected pension benefits.  
Because the appellant did not file a timely Substantive Appeal, 
his claim for entitlement to service connection for COPD can only 
be reopened on the basis of CUE.  In June 2000, he filed the 
current claim for CUE with respect to the December 1997 rating 
decision, which now forms the basis of this decision.  

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations which 
are final and binding will be accepted as correct in the absence 
of CUE.  See 38 U.S.C.A. § 5109A (West 2002).  In order for there 
to be a valid claim of CUE, there must have been an error in the 
prior adjudication of the claim.  Either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the legal provisions in effect at the time were improperly 
applied; a mere difference of opinion in the outcome of the 
adjudication does not provide a basis to find VA committed 
administrative error during the adjudication process.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253-54 (1991); Robie v. 
Derwinski, 1 Vet. App. 612, 614-15 (1991); see also Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Caffrey v. Brown, 6 Vet. App. 
377, 384 (1994).  The United States Court of Appeals for the 
Federal Circuit has held that the phrase "clear and unmistakable 
error" in § 3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly change 
the outcome of a prior decision.  Bustos v. West, 179 F.3d 1378, 
1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 315, 120 S. Ct. 
405 (1999); see also Yates v. West, 213 F.3d 1372 (2000).

That is to say, for CUE to exist:  (1) either the correct facts, 
as they were known at the time, were not before the adjudicator, 
or the statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  
Moreover, the claimant must assert more than a disagreement as to 
how the facts were weighed or evaluated; he or she must, with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different but 
for the alleged error.  

The mere assertion of CUE is not sufficient to reasonably raise 
the issue.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en  
banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, Fugo v. Brown, 6 Vet. App. 162 (1994).   Further, VA's 
breach of the duty to assist cannot form a basis for a claim of 
CUE.  Counts v. Brown, 6 Vet. App. 473, 480 (1994).  "Similarly, 
neither can broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of error" form such a basis.  Fugo, 6 
Vet. App. at 44.  A claim of CUE is the kind of error, of fact or 
of law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Id. at 43.  

The appellant argues several different theories for CUE:  (1) the 
rating decision was CUE because he has been diagnosed with COPD 
and, therefore, service-connection should be granted; (2) the 
rating decision was CUE because the RO failed to obtain and 
consider his SSA records, which showed that he was disabled due to 
COPD; (3) the rating decision was CUE because the RO has failed to 
acknowledge the person he has chosen as his "representative;" and 
(4) the rating decision was CUE because of misrepresentations in a 
2001 SOC.

I.  RO Failed to Consider Diagnosis of COPD

The appellant asserts that the December 1997 rating decision is 
CUE because a VA examination report reflected a diagnosis of COPD.  
He maintains that the RO was not free to order a VA examination 
and then ignore the findings because the report did not produce 
the desired results.  He contends that a diagnosis of COPD, along 
with his statements that he started smoking in service, was 
sufficient to establish service connection for COPD.  In essence, 
he argued that the RO could not deny the claim without committing 
CUE.

Under the relevant law and regulations, which were in effect at 
the time of the December 1997 rating decision, service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any later 
date, however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, in 
fact, chronic or where diagnosis of chronicity may be legitimately 
questioned.  Further, service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303.  In other words, 
service connection may be granted (i) if the disease is shown 
during service, (ii) if a chronic disease is shown during service 
and appears at any time after service, or (iii) if a medical nexus 
established that a current disorder is related to service.  

A precedential opinion by the VA General Counsel was prepared to 
clarify when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use in 
line of duty in the active military, naval, or air service.  
VAOPGCPREC 2-93 (January 1993).  The General Counsel issued a 
clarification of this opinion in June 1993, and stated that the 
opinion does not hold that service connection will be established 
for a disease related to tobacco use if the affected veteran 
smoked in service, but rather states that any disability allegedly 
related to tobacco use which is not diagnosed until after service 
would not preclude establishment of service connection; however, 
it must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking before 
or after service must be taken into consideration.  VAOPGCPREC 2-
93 (June 1993) (explanation of VAOPGCPREC 2-93 dated January 
1993).

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued in May 
1997 to clarify when service connection may be granted for 
tobacco-related disability on the basis that such disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  VA General Counsel held that a 
determination as to whether service connection for disability 
attributable to tobacco use subsequent to military service should 
be established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. § 3.310(a).  
General Counsel held that such a determination depends upon 
affirmative answers to the following three questions:  (1) whether 
nicotine dependence may be considered a disease for purposes of 
the laws governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether that 
dependence may be considered the proximate cause of disability 
resulting from the use of tobacco products by the veteran.  If 
each of these three questions is answered in the affirmative, 
service connection should be established on a secondary basis.  
These are questions that must be answered by adjudication 
personnel applying established medical principles to the facts of 
particular claims.  VAOPGCPREC 19-97 (May 1997).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law as in effect at the time of the 
December 1997 decision, it was the obligation of the person 
applying for benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107 (as in effect in 1997).  A well-grounded claim 
is "[a] plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be conclusive 
but only possible to satisfy the initial burden of § 5107(a)."  
Epps v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Mere 
allegations in support of a claim that a disorder should be 
service-connected are not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a service-connected claim to have been well-grounded, there 
must have been a medical diagnosis of current disability, lay or 
medical evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability (emphasis added).  
See Epps v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, if the issue was one of medical 
etiology or a medical diagnosis, competent medical evidence must 
be submitted to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  If the veteran failed to submit a well-grounded 
claim, the VA was under no duty to assist in any further 
development of the claim.  Id.  Furthermore, a claim that was not 
well grounded must be denied.

For claims alleging a direct link between tobacco use in service 
and a current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a relationship 
between the current disability and tobacco use during active 
service in order to establish a well-grounded claim.

For claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in service, 
the claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose in 
service, and medical evidence of a relationship between the 
current disability and the nicotine dependence.  For the purposes 
of well-groundedness, medical evidence that nicotine dependence 
arose in service may consist of a current diagnosis of nicotine 
dependence along with a physician's opinion with respect to that 
dependence having originated in service.

The Board finds that the appellant has essentially argued that the 
RO failed to properly weigh the evidence.  As noted above, the 
claimant must assert more than a disagreement as to how the facts 
were weighed or evaluated in order to support a claim for CUE.  In 
this case, he mistakenly asserts that because a VA examination 
reflected a diagnosis of COPD and he maintained that he started 
smoking in service, that service-connected was warranted.  
However, the finding of a diagnosis was not the end of the inquiry 
for the RO - a medical nexus opinion was also needed.  It is 
apparent that the RO reviewed the service medical records, the VA 
examination report, outpatient treatment records, private medical 
records, and the appellant's statements, and concluded that there 
was no evidence of chronic COPD in service, and no medical nexus 
between his COPD and military service.  While the RO noted that 
the appellant indicated that he had started smoking during 
service, and he had a current diagnosis of COPD, the RO stressed 
that none of the medical evidence established that COPD was 
related specifically to in-service smoking.  

It is clear that the appellant continued to smoke during the more 
than thirty year period after his military service in 1961 and 
there was nothing in the record in December 1997 to suggest that 
the veteran's COPD resulted from use of tobacco during his 
military service from February to June 1961.  The RO did not need 
to reach the question of whether nicotine dependence may be 
considered a disease for purposes of the laws governing veterans' 
benefits, because there was no medical evidence of record in 
December 1997 to suggest that the appellant's nicotine abuse arose 
during his brief military service in 1961 or to show that his COPD 
was etiologically related to nicotine abuse.

After reviewing the medical evidence, this Board finds that it was 
not unreasonable for the RO to deny the claim as not well grounded 
in December 1997.  While the medical evidence clearly showed a 
diagnosis of COPD and a long history of cigarette smoking, there 
was no medical evidence that the appellant's nicotine abuse arose 
during his military service or that his COPD was related to his 
military service.  In addition, the appellant apparently reported 
to the VA examiner that he started smoking in 1960, which would 
date tobacco use to the time before he entered service in 1961.  
He has since denied that he made the statement and/or indicated 
that he could not remember making the statement.  

Nonetheless, this is a factual determination and not subject to a 
challenge on the basis of CUE.  Such an allegation runs directly 
afoul of the holding in Fugo, which makes it clear that differing 
interpretations of the evidence does not constitute a viable claim 
of obvious error.  The RO was free to consider the evidence as to 
when he started smoking (either before or during military service) 
and to weigh it accordingly.  The fact that the RO weighed the 
evidence and denied the claim cannot itself form the basis of a 
CUE claim.  There is no indication that the RO was not aware of 
the correct facts or incorrectly applied the relevant statutory or 
regulatory provisions in existence at the time.  As such, the 
claim for CUE in the December 1997 rating decision must be denied.

II.  RO Failed to Obtain and Consider SSA Records

The appellant asserts that the December 1997 rating decision is 
CUE because the RO failed to obtain and consider SSA records.  He 
maintains that failure to render a decision without the SSA 
records is CUE.  The Board notes that at the time of the December 
1997 rating decision, the appellant himself had denied that he had 
applied for any benefits from the SSA on his application for 
compensation dated in August 1997.  However, a letter from the SSA 
dated in February 1998 reflects that the appellant was found to be 
disabled for purposes of SSA benefits in November 1996 and became 
eligible for payments in May 1997.

Nevertheless, the Veterans Court has specifically held that a 
breach of the duty to assist cannot form a basis for a claim of 
CUE because such a breach creates only an incomplete rather than 
an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994); Counts v. Brown, 6 Vet. App. at 480.  The Federal Circuit 
in Hayre v. West, 188 F.3d 1327, 1332-33 (Fed. Cir. 1999), has 
also held that a breach of the duty to assist is not an error of 
the sort that should be contemplated in the CUE analysis.  See 
also Cook v. Principi,.318 F.3d 1334 (2002) (a breach of the duty 
to assist cannot constitute CUE).

III.  RO Failed to Acknowledge Appellant's Representative

The appellant has suggested that the RO committed CUE by its 
failure to acknowledge his designated "representative."  While 
there is documentation in the claims file that his representative 
is not officially recognized by VA, his contention of a CUE claim 
based on this argument is misconstrued.  First, this issue is a 
total non sequitur as far as the Board is concerned.  To the 
extent the disputed-representative has signed documents on behalf 
of the appellant with respect to correspondence associated 
directly with the CUE claim, it appears that the appellant has 
also signed the documents.  Therefore, the Board accepts the 
statements as properly from the appellant himself.  Next, with 
respect to the CUE claim, all the correspondence in the file at 
the time of the December 1997 decision was signed by the appellant 
himself.  The disputed-representative did not appear until April 
2000.  Therefore, this issue has no bearing whatsoever on whether 
the RO's December 1997 rating decision contained CUE.

IV.  RO Considered a Change in Law in the December 2001 Statement 
of the Case

The appellant's assertions that there are errors, 
misrepresentations, manipulations, false interpretations, and 
stupidities, in the December 2001 Statement of the Case is not 
germane to the issue now before the Board.  The Board grasps the 
appellant's sense of frustration with the appellate process; 
however, this Board is compelled to consider only the evidence 
contained in the claims file at the time of the December 1997 
decision.  Any evidence, materials, correspondence, and the like 
associated with the claims file for whatever reason after December 
1997 is not relevant to the issue of whether the RO committed CUE 
in the December 1997 rating decision.  Therefore, a claim for CUE 
based on the material/evidence added to the record after December 
1997 must, necessarily, fail.

For the foregoing reasons, the Board finds that the appellant has 
failed to show CUE in the December 1997 RO decision.  Accordingly, 
his motion is denied.

Finally, the Board notes that while it has considered the possible 
application of the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103A (West 2002), and the regulations promulgated 
with respect thereto, the Veterans Claim Court held in Parker v. 
Principi, 15 Vet. App. 407 (2002) that the VCAA is not applicable 
to claims for CUE in an RO decision.  See also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (VCAA does not apply to motions 
for CUE).  As the regulations do not provide any rights other than 
those provided by the Act itself, the Board finds that further 
development is not warranted in this matter under either the VCAA 
or the regulations that have been promulgated to implement the 
VCAA.


ORDER

The claim of CUE in a December 1997 rating decision, which denied 
service connection for COPD secondary to tobacco use, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



